DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claims are objected to for the following informalities:
Regarding claim 1, the phrase --a three-dimensional shaped article production method that is a three-dimensional shaped article production method for producing a three-dimensional shaped article by stacking layers-- should be replaced with the phrase --a three-dimensional shaped article production method for producing a three-dimensional shaped article by stacking layers--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018204105A, wherein Sugiyama et al (US 2020/0086599 A1) is used as an English equivalent, as cited in the IDS dated 9/9/2022. 
Regarding claim 1, Sugiyama discloses an object shaping method for a three-dimensional object (i.e., a three-dimensional shaped article production method for producing a three-dimensional shaped article) ([0002]) that includes a step of forming a powder layer using first powder (i.e., a first metal powder supply step  of supplying a first metal powder having a first average particle diameter) ([0003]). Sugyima discloses that the powder layer may be pressurized by a pressurizing means, such as a roller or pressure plate (i.e., a layer formation step of forming the layer by compressing the first metal powder supplied to the shaping table3) ([0063]).  Sugiyama discloses a step of placing second powder having an average particle diameter smaller than an average particle diameter of the first powder at a part of a region of the powder layer, and a first heating step of heating the powder layer in which the second powder is placed (Abstract).  Sugiyama discloses that the second particle diameter is between 1 nm and 500 nm and the diameter of the first particle is at least 1 µm, which overlaps with the claimed range, “a first liquid supply step of supplying  a first liquid containing a binder and a second metal powder having a second average particle diameter that is an average particle diameter 1/10 or more and ½ or less the first average particle diameter”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Sugiyama discloses an existing substance can be used as the binder, but a substance decomposed by heat treatment, that is, a substance having a decomposition temperature lower than the temperature at which the nanoparticles are sintered or melted is preferred (i.e., a second liquid supply step of supplying a second liquid that contains a binder, but does not contain a metal powder to at least a portion of a surface layer region in the constituent region) ([0082]). Sugiyama discloses wherein the first heating step performs heating the powder layer at a temperature at which particles contained in the second powder are sintered or melted (i.e., a sintering step of sintering a metal in the constituent region by heating a stacked body of the layers) (Claim 1).
Regarding claims 2-5, Sugiyama discloses a step of placing the second powder having an average particle diameter smaller than an average particle diameter of the first powder at a part of a region of the powder layer ([0014]). Sugiyama discloses a step of placing second particles on a shaping region in the powder layer ([0040]). Sugiyama discloses application of a particle-dispersed liquid in a shaping region S of the powder layer, which refers to a region corresponding to a cross section of the shaping object ([0066]). Sugiyama discloses the composition of the first powder can be changed for each region or layer, the composition of the nanoparticles 2 and the type of the liquid 12 may be changed for each region or layer according to the composition of the first powder, or the same type of liquid 12 may be used for all layers and regions ([0078]). Furthermore, Sugiyama discloses the liquid application unit 106 may apply a solution (dispersion liquid not containing a binder) including second particles to the shaping region S, and the second liquid application unit 113 may apply the liquid binder to both the shaping region S and the non-shaping region N ([0186]). Therefore, Sugiyama discloses several different embodiments and applications of the first and second liquid supply step that teaches the limitations disclosed in claims 2-5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-4254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734